NON-FINAL REJECTION AFTER RCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment, remarks filed on 12/07/2020 and the request for continued examination filed 01/06/2021. Claims 1-5, 7, 9-12, 14-18 and 20-24 are pending and being examined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9-12, 14-18, 20-24 have been considered but are moot because the new ground(s) of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant’s main argument throughout the prosecution for the Gage reference has been that “Gage appear to indicate that sufficient anti-coking is achieved with their single respective coating”, at least in page 14 last paragraph of the 07/29/2020 response.  Examiner, respectfully disagrees for there is no teaching in Gage against adding/applying further thermal protection/coatings to the outer surface(s) of the fuel component(s) nor is there a teaching in Gage that their fuel components must have a only a single coating for each fuel component.  To the contrary, Gage teaches applying the coating to at the very least to a portion of each fuel system components (claims 12, 13), which implies Gage is open to applying the coating to the entire portion of each of the fuel system components including interior/inner and exterior/outer surfaces. The interior and exterior surfaces of a component making the entire component and since Gage teaches applying the coating to at the very least to a portion of each components implies the coating can be applied to all surfaces including the internal/inner and external/outer surfaces of each of the fuel system components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7, 10-12, 14-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. (US 2007/0104907) in view of Isogai (EP 2453039).

In regards to Independent Claim 1, and with particular reference to Figure 1, Nishioka discloses a fuel supply system (par. 82, 83, 122 teaches fuel pipes, fuel tanks for automobiles, which implies the invention is an automobile fuel supply system) comprising: 
a first component b configured to direct a fuel flow, wherein the first component comprises a first inner surface and a first outer surface; 
a first outer coating (“a” in figure 1; “a” is part of the fuel pipe and par. 84 teaches it can be made by a “coating method”) disposed on the first outer surface of the first component, wherein the first outer coating comprises a first thickness and is configured to thermally insulate (without the outer coating “a”, the component “b” will be more directly exposed to outside/external temperatures, thus coating “a” serves as a thermal insulation) a first interior of the first component [*functional recitations to reduce non-catalytic coke formation in the first interior]; and 
a first inner coating (“c” in figure 1; “c” is part of the fuel pipe and par. 84 teaches it can be made by a “coating method”) disposed on the first inner surface of the first component, wherein the first inner coating comprises a second thickness and is configured to reduce contact of the fuel flow with a base material of the first inner surface of the first component (without the inner coating c, the fuel will be in direct contact with the fuel pipe b, thus the inner coating c is configured to reduce the fuel flow from contacting a base material of the first inner surface of the first component) [*functional recitation  to reduce catalytic coke formation in the first interior], 
wherein the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness each comprise a common coating extending entirely therethrough along a radial direction (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Nishioka teaches the invention is used as automobile parts, particularly as a fuel pipe or a fuel tank or other components for automobiles (pars. 82-84, 122), which seems to imply the fuel pipes are used to direct fuel from a fuel tank to the combustion chamber in an automobile 
Isogai teaches (figure 1) a fuel supply system for an automobile similar to Nishioka, wherein fuel pipes (P1, P2, P3, 20) are used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 (par. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nishioka’s automobile fuel pipe to direct fuel flow from a fuel tank to the engine/combustor of the automobile, as taught by Isogai in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle. 
Regarding the functional recitations "to reduce non-catalytic coke formation; to reduce catalytic coke formation ", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01 I.  As Nishioka in view of Isogai teaches substantially identical structure as the claimed invention, Claim 1 is rejected as obvious as explained in details above.
Regarding dependent Claim 2, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Nishioka further teaches wherein the first component comprises a fuel any other automobile part).
Regarding dependent Claim 3, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Isogai further teaches that a typical fuel supply system for an automobile comprises multiple fuel pipes (P1, P2, P3, 20) used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel supply system of Nishioka in view of Isogai  with multiple fuel pipes “second components”, as taught by Isogai, in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai). 
These additional fuel pipes each having the same structure as the fuel pipe in claim 1, that is, each of the second component(s)/fuel pipes comprising a second inner surface and a second outer surface, a second outer coating disposed on the second outer surface, and a second inner coating disposed on the second inner surface.
Regarding dependent Claim 5, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and further teaches excluding a recirculation system or a purging system, or any combination thereof (no teaching that either alone or in combination Nishioka, Isogai includes any recirculation system or a purging system).
Regarding dependent Claim 7, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above but does not explicitly mention the first outer coating comprises a plurality of coating layers of the common coating material collectively defining the first thickness.

However, Nishioka further teaches wherein any number of outer or inner coating layers can be added (abstract, pars. 11, 12, 76, 80).
Further, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel supply system of Nishioka in view of Isogai  so that the first outer coating comprises a plurality of coating layers of the common coating material collectively defining the first thickness because to do so would be simply duplicating the components already present in the prior art with the expected result of increasing thermal insulation of the fuel pipe(s).

Note: Independent claim 10 recites the same invention as claim 1 but having multiple components, each component having the same outer and inner coatings as in claim 1.

In regards to Independent Claim 10, and with particular reference to Figure 1, Nishioka discloses a fuel supply system (par. 82, 83, 122 teaches fuel pipes, fuel tanks for automobiles, which implies the invention is an automobile fuel supply system) comprising: 
a first component b configured to direct a fuel flow, wherein the first component comprises a first inner surface and a first outer surface; 
a first outer coating (“a” in figure 1; “a” is part of the fuel pipe and par. 84 teaches it can be made by a “coating method”) disposed on the first outer surface of the first component, (without the outer coating “a”, the component “b” will be more directly exposed to outside/external temperatures, thus coating “a” serves as a thermal insulation) a first interior of the first component [*functional recitations to reduce non-catalytic coke formation in the first interior]; and 
a first inner coating (“c” in figure 1; “c” is part of the fuel pipe and par. 84 teaches it can be made by a “coating method”) disposed on the first inner surface of the first component, wherein the first inner coating comprises a second thickness and is configured to reduce contact of the fuel flow with a base material of the first inner surface of the first component (without the inner coating c, the fuel will be in direct contact with the fuel pipe b, thus the inner coating c is configured to reduce the fuel flow from contacting a base material of the first inner surface of the first component) [*functional recitation  to reduce catalytic coke formation in the first interior], 
wherein the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness each comprise a common coating extending entirely therethrough along a radial direction (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Nishioka teaches the invention is used as automobile parts, particularly as a fuel pipe or a fuel tank or other components for automobiles (pars. 82-84, 122), which seems to imply the fuel pipes are used to direct fuel from a fuel tank to the combustion chamber in an automobile 
Isogai teaches (figure 1) a fuel supply system for an automobile similar to Nishioka, wherein fuel pipes (P1, P2, P3, 20) are used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 (par. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nishioka’s automobile fuel pipe to direct fuel flow from a fuel tank to the engine/combustor of the automobile, as taught by Isogai in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle. 
Nishioka in view of Isogai teaches the invention as claimed and as disclosed above but is silent about the fuel supply system comprising multiple components “fuel pipes”, each having the coatings recited previously.
Isogai further teaches that a typical fuel supply system for an automobile comprises multiple fuel pipes (P1, P2, P3, 20) used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel supply system of Nishioka in view of Isogai  with multiple fuel pipes “plurality of components”, as taught by Isogai, in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai). 
These additional fuel pipes “plurality of components”  each having the same structure as the fuel pipe in paragraphs 1-7 of claim 10 above, that is, each of the additional component(s)/fuel (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Regarding the functional recitations "to reduce non-catalytic coke formation; to reduce catalytic coke formation ", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01 I.  As Nishioka in view of Isogai teaches substantially identical structure as the claimed invention, Claim 1 is rejected as obvious as explained in details above.

Regarding dependent Claim 11, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Nishioka as modified further teaches wherein the plurality of components comprises a first component and a second component, wherein the first component 
Regarding dependent Claim 12, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and further teaches excluding a recirculation system or a purging system, or any combination thereof (no teaching that either alone or in combination Nishioka, Isogai includes any recirculation system or a purging system).

In regards to Independent Claim 14, and with particular reference to Figure 1, Nishioka discloses a method comprising: applying an inner coating “c” to an inner surface of a component “b”, wherein the inner coating comprises a first thickness and is configured to reduce catalytic coke formation in an interior of the component by forming a physical barrier between the inner surface and the fuel (without the inner coating “c”, the fuel will be in direct contact with the fuel pipe “b”, thus the inner coating is configured to reduce the fuel flow from contacting a base material of the first inner surface of the first component thus reducing catalytic coke formation in an interior of the component); and applying an outer coating “a” to an outer surface of the component, wherein the outer coating comprises a second thickness and is configured to thermally insulate the interior of the component from an exterior environment to reduce non-catalytic coke formation in the interior (without external coating layers “a”, the fuel component will be exposed directly to the heat external to the fuel pipe, thus the coating layer “a” thermally insulate fuel component “b” from external heat thus reducing non-catalytic coke formation in (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Nishioka teaches the invention is used as automobile parts, particularly as a fuel pipe or a fuel tank or other components for automobiles (pars. 82-84, 122), which seems to imply the fuel pipes are configured to transport fuel from a fuel tank to the combustion chamber in an automobile engine.  However, Nishioka does not explicitly teach directing the fuel flow to a combustor of an engine system.
Isogai teaches (figure 1) a fuel supply system for an automobile similar to Nishioka, wherein fuel pipes (P1, P2, P3, 20) are used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 (par. 11, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Nishioka’s automobile fuel pipe to direct fuel flow from a fuel tank to the engine/combustor of the automobile, as taught by Isogai in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle. 
Regarding dependent Claim 15, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above but does not explicitly mention wherein applying the outer coating to the outer surface comprises applying a plurality of layers of the common coating material, wherein the plurality of layers collectively define the second thickness.
wherein any number of outer or inner coating layers can be added (abstract, pars. 11, 12, 76, 80).
Further, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel supply system of Nishioka in view of Isogai  so that aplying the outer coating to the outer surface comprises applying a plurality of layers of the common coating material, wherein the plurality of layers collectively define the second thickness because to do so would be simply duplicating the components already present in the prior art with the expected result of increasing thermal insulation of the fuel pipe(s).

Regarding dependent Claim 16, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Nishioka further teaches wherein the outer coating “a” and the inner coating “b” are applied by a common device (no indication in Nishioka that the common coating  is applied by different devices to the inner and outer surfaces of the fuel component).
Regarding dependent Claim 17, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Nishioka as modified by Isogai further teaches comprising assembling a fuel supply system from the component having the inner coating and the outer coating, refer to figures 1 of Nishioka and Isogai.
Regarding dependent Claim 18, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above but is silent about the fuel supply system comprising multiple components “fuel pipes”, each having the coatings recited previously.
Isogai further teaches that a typical fuel supply system for an automobile comprises multiple fuel pipes (P1, P2, P3, 20) used for directing the fuel flow from a fuel tank 12 to a combustor of the automobile engine 13 in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the fuel supply system of Nishioka in view of Isogai  with multiple fuel pipes “plurality of components”, as taught by Isogai, in order to provide the combustor/engine with the fuel need to generate combustion products that drive the vehicle (par. 11, 12 in Isogai). 
These additional fuel pipes “plurality of components”  each having the same structure as the fuel pipe in paragraphs 1-7 of claim 10 above, that is, each of the additional component(s)/fuel pipes comprising an inner surface with a respective inner coating and an outer surface with a respective outer coating, wherein the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness each comprise a common coating extending entirely therethrough along a radial direction (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Regarding dependent Claim 23, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above but does not explicitly mention wherein the respective  outer 
However, Nishioka further teaches wherein any number of outer or inner coating layers can be added (abstract, pars. 11, 12, 76, 80).
Further, it has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel supply system of Nishioka in view of Isogai  so that the respective  outer coating of the plurality of respective outer coatings comprises a plurality of coating layers of the common coating material that define the first thickness because to do so would be simply duplicating the components already present in the prior art with the expected result of increasing thermal insulation of the fuel pipe(s).

Regarding dependent Claim 24, Nishioka in view of Isogai teaches the invention as claimed and as disclosed above and Nishioka further teaches wherein the first outer coating “a” is an outermost coating disposed on the first outer surface of the first component “b”.






Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishioka et al. in view of Isogai and further in view of the Internet Article “RLHY-12 High Temperature resistant thermal insulation coating (year 2014)”.
Nishioka in view of Isogai teaches the invention as claimed and as disclosed above particularly applying a thermal barrier coating(s) to fuel pipes exposed to high temperatures (the fuel pipes are exposed to high temperatures released by the engine 13).  However, Nishioka in view of Isogai is silent about the common coating material 3 comprises a RLHY-12 thermal barrier coating material.
The internet article “RLHY-12 High Temperature resistant thermal insulation coating” teaches that RLHY-12 is a common thermal barrier coating applied to interior and exterior surfaces because it provides thermal insulation for components exposed to high temperatures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishioka in view of Isogai common coating to be RLHY-12 as the common coating for the inner and outer surfaces of each component as taught by the article RLHY-12 since it has been held that the selection of a known material (in this case RLHY-12) based on its suitability for its intended use (providing thermal insulation) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. Doing so, would have provided Nishioka in view of Isogai’s fuel component with a high temperature resistant thermal barrier coating which is readily available in the market and has a list of benefits including high temperature resistant thermal insulating, water resistant, crack control, fire resistance, sound insulation, flame resistance, wear resistance among many others (refer to pages 1 and 2 in the provided internet .

Claims 1-5, 7, 10-12, 14-18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2010/0269504) in view of Nishioka et al. (US 2007/0104907).
In regards to Independent Claim 1, and with particular reference to Figures 1 and 2, Gage discloses a fuel supply system 14 comprising: 
a first component (any component in hot section 28 or any component in the fuel system 14; par. 12, 14, 15, 16, claim 4; components could be fuel/oil heat exchanger, fuel valves, fuel filters, fuel conduits, fuel nozzles; any component in the fuel system 14 or 28 which can benefit from reducing coking formation by the application of coating 30) configured to direct a fuel flow (figure 1 clearly shows any of the components in section 14 or 28 are for delivering fuel) to a combustor 16 of an engine system (par. 1 states for gas turbine engines), 
wherein the first component (26 as shown in figure 2 or any other components in fuel system 14 and/or 28) comprises a first inner surface (shown but not labeled; coating 30 is applied to inner surface of component 26) and a first outer surface (shown but not labeled); 
a first inner coating 30 disposed on the first inner surface of the first component, wherein the first inner coating comprises a second thickness and is configured to reduce the fuel flow 32 from contacting a base material of the first inner surface of the first component to reduce catalytic coke formation in the first interior (abstract states coating is to reduce fuel coking).
Gage is silent about a first outer coating disposed on the first outer surface of the first component, wherein the first outer coating comprises a first thickness and is configured to wherein the first thickness is greater than the second thickness, and wherein the first thickness  and the second thickness each  comprise a common coating material extending entirely therethrough along a radial direction. 
However, Gage teaches applying the coating to at least a portion of each fuel system components (claims 12, 13), which implies Gage is open to applying the coating to the entire portion of each of the fuel system components including interior/inner and exterior/outer surfaces. The interior and exterior surfaces of a component making the entire component and since Gage teaches applying the coating to at the very least to a portion of each components implies the coating can be applied to all surfaces including the internal/inner and external/outer surfaces of each of the fuel system components.
Nishioka as explained in more details earlier teaches (figure1) a fuel component/pipe for supplying fuel to an engine, said fuel pipe comprising a first inner coating “c” disposed on the first inner surface of the first component and a first outer coating “a” disposed on the first outer surface of the first component, wherein the first outer coating comprises a first thickness and is configured to thermally insulate (without external coating layers “a”, the fuel component will be exposed directly to the external heat, thus the coating layers “a” thermally insulate fuel component “b” from exposure to external heat by thermally insulating the coating reduces non-catalytic coke formation) a first interior of the first component [*functional recitations to reduce non-catalytic coke formation in the first interior], wherein the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness each comprise a common coating extending entirely therethrough along a radial direction (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Gages’ fuel system components with an outer coating applied to the outer surface of the component, as taught by Nishioka, in order to provide further thermal protection by thermally insulating the outer surface of the fuel component(s) from high heat exposure from the engine (refer to abstract, par. 1 of Nishioka).
Applicant shall notice that there is no teaching in Gage against adding further thermal protection to the outer surface of the fuel component nor is there a teaching in Gage that fuel components must have a only a single coating for each fuel component.  

In regards to Independent Claim 10, and with particular reference to Figures 1 and 2, Gage discloses a fuel supply system 14 comprising: 
a plurality of components (any components in hot section 28 or any components in the fuel system 14; par. 12, 14, 15, 16, claim 4; components could be fuel/oil heat exchanger, fuel valves, fuel filters, fuel conduits, fuel nozzles; any component in the fuel system 14 or 28 which can benefit from reducing coking formation by the application of coating 30) configured to direct a fuel flow (figure 1 clearly shows any of the components in section 14 or 28 are for delivering fuel) to a combustor 16 of an engine system (par. 1 states for gas turbine engines), 
wherein each component of the plurality of components (26 as shown in figure 2 or any other components in fuel system 14 and/or 28) comprises a respective inner surface (shown but not labeled; coating 30 is applied to inner surface of component 26) and a respective outer surface (shown but not labeled); 
there is plural fuel system components each having the inner coating 30 and thus there is plural inner coatings; par. 12, 14, 15, 16, claim 4), wherein each respective inner coating is disposed on the respective inner surface of the respective component of the plurality of components, wherein the respective inner coating is configured to reduce the fuel flow 32 from contacting a respective base material of the respective inner surface of each component of the plurality of components to reduce catalytic coke formation in the respective interior (abstract states coating is to reduce fuel coking).
Gage is silent about a plurality of outer coatings, wherein each respective outer coating is disposed on the respective outer surface of a respective component of the plurality of components, and wherein each respective outer coating is configured to thermally insulate the respective interior of the respective component to reduce non-catalytic coke formation within respective interior, wherein, on at least one component of the plurality of components, the outer coating of the plurality of outer coatings comprises a greater thickness than the inner coating of the Page 5 of 21Application No. 15/805,765 Interview Summary, Amendment, and Response to Office Action Mailed on April 29, 2020 plurality of inner coatings, and wherein the inner and outer coatings comprise a common coating material on the at least one component.
However, Gage teaches applying the coating to at least a portion of each fuel system components (claims 12, 13), which implies Gage is open to applying the coating to the entire portion of each of the fuel system components including interior/inner and exterior/outer surfaces. The interior and exterior surfaces of a component making the entire component and since Gage teaches applying the coating to at the very least to a portion of each components implies the coating can be applied to all surfaces including the internal/inner and external/outer surfaces of each of the fuel system components.
Nishioka as explained in more details earlier teaches (figure1) a fuel component/pipe for supplying fuel to an engine, said fuel pipe comprising a first inner coating “c” disposed on the first inner surface of the first component and a first outer coating “a” disposed on the first outer surface of the first component, wherein the first outer coating comprises a first thickness and is configured to thermally insulate (without external coating layers “a”, the fuel component will be exposed directly to the external heat, thus the coating layers “a” thermally insulate fuel component “b” from exposure to external heat by thermally insulating the coating reduces non-catalytic coke formation) a first interior of the first component [*functional recitations to reduce non-catalytic coke formation in the first interior], wherein the first thickness is greater than the second thickness, and wherein the first thickness and the second thickness each comprise a common coating extending entirely therethrough along a radial direction (refer to example 6 in Table 1; the thickness of the outer layer coating  is 0.45mm which is greater than the thickness of the inner layer coating of 0.40mm; both the outer and inner layer coatings are of the same material A-1 “common coating”).  Thus, Nishioka teaches plural inner and outer coatings disposed on corresponding inner and outer surfaces of the respective fuel components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Gages’ fuel system components with respective outer coatings applied to the outer surfaces of the respective components, as taught by Nishioka, in order to provide further thermal protection by thermally insulating the outer surface of the respective fuel component(s) from high heat exposure from the engine (refer to abstract, par. 1 of Nishioka).


In regards to Independent Claim 14 and Dependent Claims 15, 17 and 18 to the extent that the prior art apparatus (Gage in view of Nishioka as in claim 10 above) meets the structural limitations of the apparatus as claimed (refer to the rejection of claim 10 above satisfying all the structural limitations recited in claims 14, 15, 17 and 18), it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I).  Refer to the rejection of claim 10 above.
Regarding dependent Claim 16, Gage in view of Nishioka teaches the invention as claimed and as disclosed above for claim 1 and Gage as modified by Nishioka (in a similar manner as in claim 14 above; similar rejection analysis not repeated here to avoid redundancy of similar rejections) will include wherein the outer coating “a" and the inner coating “b” are applied by a common device (no indication in Nishioka that the common coating is applied by different devices to the inner and outer surfaces of the fuel component).

Regarding dependent Claim 2, Gage in view of Nishioka teaches the invention as claimed and as disclosed above and Gage further teaches wherein the first component comprises a fuel conduit or a liquid fuel nozzle (any components in hot section 28 or any components in the fuel system 14; par. 12, 14, 15, 16, claim 4; components could be fuel/oil heat exchanger, fuel valves, fuel filters, fuel conduits, fuel nozzles; any component in the fuel system 14 or 28 which can benefit from reducing coking formation by the application of coating 30).
Regarding dependent Claim 3, Gage in view of Nishioka teaches the invention as claimed and as disclosed above for claim 1 and Gage as modified by Nishioka (in a similar manner as in claim 10 above; similar rejection analysis not repeated here to avoid redundancy of similar rejections) will include multiple components having plural inner and outer coatings, thus satisfying the recitations wherein the fuel supply system comprises a second component configured to direct the fuel flow to the combustor, wherein the second component comprises a second inner surface and a second outer surface, a second outer coating is disposed on the second outer surface, and a second inner coating is disposed on the second inner surface.
Regarding dependent Claims 4 and 11, Gage in view of Nishioka teaches the invention as claimed and as disclosed above and Gage further teaches wherein the first and second component comprises any one of three-way valve, a liquid fuel check valve, or a mixing valve, or fuel conduit, or fuel nozzle among others  (any components in hot section 28 or any components in the fuel system 14; par. 12, 14, 15, 16, claim 4; components could be fuel/oil heat exchanger, fuel valves, fuel filters, fuel conduits, fuel nozzles; any component in the fuel system 14 or 28 which can benefit from reducing coking formation by the application of coating 30).
Regarding dependent Claims 5 and 12, Gage in view of Nishioka teaches the invention as claimed and as disclosed above and Gage further teaches excluding a recirculation system or a purging system, or any combination thereof (Gage does not teach a recirculation system, thus Gage excludes a recirculation system).
Regarding dependent Claim 7, Gage in view of Nishioka teaches the invention as claimed and as disclosed above for claim 1 and Gage as modified by Nishioka (in a similar manner as in claim 10 above; similar rejection analysis not repeated here to avoid redundancy of similar rejections) will include plural outer coating layers collectively defining the first thickness.
Regarding dependent Claim 21, Gage in view of Nishioka teaches the invention as claimed and as disclosed above for claim 1 and Gage as modified by Nishioka (in a similar manner as in claim 1 above; similar rejection analysis not repeated here to avoid redundancy of similar rejections) will include wherein the common coating material comprises a thermal barrier coating (without external coating layers “a”, the fuel component will be exposed directly to the heat released by the engine, thus the coating layers “a” thermally insulate fuel component from heat released by the engine thus serving as thermal barrier coatings).
Gage in view of Nishioka does not explicitly teach the known material/thermal barrier coating has a thermal conductivity value equal to or less than 0.03 watts per meter-kelvin (W m-1 K-1).
However, it has been held that the selection of a known material based on its suitability for its intended use would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. 
Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Gage in view of Nishioka with a thermal barrier coating having a thermal conductivity within the claim range since it has been held that the selection of a known material (in the present case known thermal barrier coating) based on its suitability for its intended use (having a desired thermal conductivity) would have been an obvious extension of prior art 

Regarding dependent Claim 22, Gage in view of Nishioka teaches the invention as claimed and as disclosed above and Gage further teaches excluding a recirculation system and a purging wherein the engine system comprises a gas turbine system (par. 1 teaches the combustion engine is a gas turbine engine; Gage does not teach the gas turbine engine comprising a recirculation system and a purging system, thus Gage’s gas turbine engine excludes a recirculation and purging systems).
Regarding dependent Claim 23, Gage in view of Nishioka teaches the invention as claimed and as disclosed above for claim 10 and Gage as modified by Nishioka (in a similar manner as in claim 10 above; similar rejection analysis not repeated here to avoid redundancy of similar rejections) will include wherein at least one outer coating of the plurality of outer coatings comprises a plurality of coating layers (par. 11, 12 of Nishioka teaches multiple outer or inner coatings can be applied).
Regarding dependent Claim 24, Gage in view of Nishioka teaches the invention as claimed and as disclosed above and Nishioka further teaches wherein the first outer coating “a” is an outermost coating disposed on the first outer surface of the first component “b”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2010/0269504) in view of Nishioka and in further view of Internet Article “RLHY-12 High Temperature resistant thermal insulation coating (year 2014)”
Gage in view of Nishioka teaches the invention as claimed and as disclosed above but is silent about the common coating is RLHY-12.
The internet article “RLHY-12 High Temperature resistant thermal insulation coating” teaches that RLHY-12 is a common thermal barrier coating applied to interior and exterior surfaces because it provides thermal insulation for components exposed to high temperatures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Gage in view of Nishioka’s common coating to be RLHY-12 as the common coating for the inner and outer surfaces of each component as taught by the article RLHY-12 since it has been held that the selection of a known material (in this case RLHY-12) based on its suitability for its intended use (providing thermal insulation) would have been an obvious extension of prior art teachings. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), MPEP 2144.07. Doing so, would have provided Gage in view of Nishioka’s fuel component with a high temperature resistant thermal barrier coating which is readily available in the market and has a list of benefits including high temperature resistant thermal insulating, water resistant, crack control, fire resistance, sound insulation, flame resistance, wear resistance among many others (refer to pages 1 and 2 in the provided internet article) thus extending the life of the fuel components in Gage in view of Nishioka’s fuel supply system and reducing maintenance and repairs costs.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US 2010/0269504) in view of Nishioka and in view of Borom et al. (US 5,897,921).
Gage in view of Nishioka teaches the invention as claimed and as disclosed above particularly the outer coating comprises a plurality of layers and Gage teaches spraying the coating (refer to claim 14 in Gage) but Gage in view of Nishioka are silent about applying the outer coating to the outer surface comprises applying a plurality of layers that form the outer coating with an air plasma spray device and wherein applying the outer coating comprises: ionizing an inert gas via an electric current to form a plasma; transferring thermal energy from the plasma to a coating material to form a heated coating material; and impinging a first amount of the heated coating material on the outer surface to form a first layer of the plurality of layers, and impinging a second amount of the heated coated material on the first layer of the plurality of layers to form the outer coating.
Borom teaches that air plasma spray is a known technique for spraying a thermal barrier coating to gas turbine components (col. 1 lines 5-9) and that the steps recited in claim 20 are standard when using air plasma spray (col. 3 lines 15-26), those standard steps repeating if more than one layer is to be applied.
Also, in paragraph 43 of the instant application applicant acknowledges that air plasma spray is a well-known process (prior art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of using air plasma spraying for applying plural thermal barrier coatings to the outer surface(s) of Gage in view of Nishioka’s fuel components as taught by Borom, because it has been held that applying a known technique to a known device ready for improvement, in this case applying the known technique of air plasma spraying, to achieve predictable results, in this case, apply thermal barrier coatings to a surface, was an obvious extension of the prior art teachings. See KSR; MPEP 2143 (I) D
It has been held that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI(B).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Gage in view of Nishioka such that there is multiple layers of the common coating applied to the outer surface as taught by Borom because to do so would be simply duplicating the application of coating layers already present in the prior art with the expected result of increasing thermal insulation of the fuel component (more coating layers more thermal insulation).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Claim 1-3, 5, 7, 10-12, 14-18, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Isogai (EP 2453039) in view of  Nishioka et al. (US 2007/0104907).  Similar to the rejection above Nishioka in view of Isogai but in reverse order of the references (primary vs. secondary references).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H Rodriguez/Primary Examiner, Art Unit 3741